Citation Nr: 1020535	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-37 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for right 
knee arthritis, to include as secondary to service-connected 
residuals of a stress fracture of the right tibia.

2.  Entitlement to service connection for left knee 
arthritis, to include as secondary to service-connected 
residuals of a stress fracture of the right tibia.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 10 
percent for diabetes mellitus, type II.

7.  Entitlement to an initial evaluation in excess 10 percent 
for right lower extremity diabetic neuropathy.

8.  Entitlement to an initial evaluation in excess 10 percent 
for left lower extremity diabetic neuropathy.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004, July 2005, and June 2006 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  This matter was previously before the 
Board in April 2008 and remanded for additional development.  
The requested development has been completed, and the claims 
that were perfected are properly before the Board for 
appellate consideration as will be discussed in detail below.  
Stegall v. West, 11 Vet. App. 268 (1998).

In August 2007, the Veteran testified before the Board at the 
VARO; a transcript is of record.

As to entitlement to service connection for right knee 
arthritis, in August 2000 and January 2004 rating decisions, 
the RO denied on direct and secondary bases the Veteran's 
claim of service connection for a right knee disorder.  Those 
decisions are final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).  Therefore, regardless of the RO's action, the claim 
may be considered on the merits only if new and material 
evidence has been received since the last final rating 
decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

The Board remanded the issues of entitlement to higher 
initial ratings for diabetic neuropathy of the lower 
extremities in April 2008 pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999) as the Veteran had submitted a notice of 
disagreement but had not been issued a Statement of the Case.  
Because a Supplemental Statement of the Case was issued in 
March 2010 and the Veteran has not been provided the 
opportunity to perfect his appeal by filing a VA Form 9, 
Substantive Appeal, with respect to these issues, the Board's 
remand orders have not been followed and the issues must 
again be remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The Board apologizes for the 
additional delay.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The RO denied service connection for right knee arthritis 
in a January 2004 rating decision.  The Veteran was provided 
notice of the decision and did not appeal the denial of 
benefits sought.  


3.  Evidence obtained since the January 2004 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for right knee 
arthritis and does not, by itself or in conjunction with 
evidence previously assembled, relate to an unestablished 
fact necessary to substantiate the claim.

4.  Left knee arthritis is not related to active military 
service or any incident thereof, and was not manifest either 
in service or within one year after separation from service.

5.  Left knee arthritis is not proximately due to or the 
result of the Veteran's service-connected residuals of a 
stress fracture of the right tibia, on either a causation or 
aggravation basis.

6.  Hypertension is not related to active military service or 
any incident thereof, and was not manifest either in service 
or within one year after separation from service.

7.  Hypertension is not proximately due to or the result of 
the Veteran's service-connected diabetes mellitus, type II, 
on either a causation or aggravation basis.

8.  Resolving doubt in the Veteran's favor, there is a causal 
relationship between his military service and depression.

9.  Resolving doubt in the Veteran's favor, there is a causal 
relationship between his military service and PTSD.

10.  Prior to May 18, 2007, the Veteran's diabetes mellitus 
was characterized by management with restricted diet only.

11.  From May 18, 2007, the Veteran's diabetes mellitus has 
been characterized by management with an oral hypoglycemic 
agent and restricted diet.



CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service 
connection for right knee arthritis is final.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the January 2004 rating decision, 
which denied service connection for right knee arthritis, is 
not new and material, and therefore the claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

3.  Left knee arthritis was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by the Veteran's service-connected residuals of a 
stress fracture of the right tibia.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

4.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred in or 
aggravated by service, and is not due to, the result of, or 
aggravated by the Veteran's service-connected diabetes 
mellitus, type II.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310.

5.  Depression was incurred as a consequence of service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304.

6.  PTSD was incurred as a consequence of service.  38 
U.S.C.A. §§ 1110, 5107(b) ; 38 C.F.R. §§ 3.303, 3.304.

7.  Prior to May 18, 2007, criteria for an initial evaluation 
in excess of 10 percent for diabetes mellitus, type II, were 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (DC) 7913 
(2009).

8.  From May 18, 2007, criteria for an initial evaluation of 
20 percent for diabetes mellitus, type II, and no greater, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.119, DC 7913.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003, December 2004, March 2006, 
October 2007 and April 2008, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims for service connection for left knee arthritis, 
hypertension, depression, PTSD and for an increased ratings 
for diabetes, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Additionally, the April 2008 notice provided the Veteran with 
the reasons why his earlier claim of entitlement to service 
connection for right knee arthritis was denied and the 
evidence needed to reopen that claim as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2007.  The Board notes that this case was 
remanded in April 2008 to obtain Social Security 
Administration records, provide notice as required by Kent, 
and to schedule examinations and obtain medical opinions to 
determine if the Veteran's knee disabilities were secondary 
to his service-connected tibia injury and/or hypertension was 
due to service-connected diabetes.  Additional development of 
the Veteran's PTSD claim was also ordered as well as a 
psychiatric examination and medical opinion as to the 
etiology of any and all diagnosed psychiatric disabilities.  
All requested development was performed and the Board 
specifically finds that the medical opinions obtained are 
adequate for rating purposes as the examinations were 
performed based upon a review of the pertinent medical 
evidence and complaints of the Veteran and the opinions 
provided include well-reasoned rationale.  As such, the Board 
finds that there has been substantial compliance with its 
remand and moving to a decision on the merits at this time is 
appropriate.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the Veteran's claims file, and the Veteran 
does not appear to contend otherwise.  The Veteran advised VA 
in March 2010 that he had additional evidence to submit to 
substantiate his claim.  That evidence was a personal 
statement addressing the latest Supplemental Statement of the 
Case.  As such, there is no need to remand this matter for 
additional consideration by the RO.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the Veteran and that no further action is necessary 
to meet the requirements of the VCAA.  As such, the Board 
will now turn to the merits of the Veteran's claims.

Request to Reopen 
Service Connection for Right Knee Arthritis

In a January 2004 rating decision, the RO denied service 
connection for right knee arthritis.  The Veteran was 
provided notice of the decision, but did not appeal that 
rating action.  As such, it became final.  In November 2005, 
the Veteran filed a request to reopen his claim.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  "New and material evidence" is defined 
as evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the Federal Circuit noted that not every piece of new 
evidence is "material," but that some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims folder since the last 
final decision in January 2004.  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Summarizing the evidence of record at the time of the January 
2004 rating decision, the service treatment records (STRs) do 
not show complaints, treatment or diagnoses related to the 
Veteran's right knee.  May 1995 X-rays from VA treatment 
showed that the right knee had no bony abnormality.  During 
treatment in May 2000, the Veteran reported that he was doing 
well except for arthritis in his knees.  Naproxen had helped 
some, and Flexeril was to be added.

In July 2000, the Veteran had a VA examination.  He 
complained of right knee pain that usually occurred with 
walking.  On examination, the Veteran had full extension of 
the right knee and 140 degrees of flexion.  There was no 
swelling, effusion, patella instability, or ligamentous 
laxity, and a trace of retropatellar crepitation.  X-rays 
showed no narrowing of the articular cartilage, osteophyte 
formation, fracture, dislocation, destructive lesion, or 
loose bodies.  The examiner opined that there was no 
objective evidence of organic pathology in the right knee.  
He noted that a stress fracture causes no deformity and 
should have no effect upon the adjacent knee or ankle.

September 2003 VA outpatient treatment records indicate that 
the Veteran complained of arthritis in his knees.  He 
reported having had knee pain for several months.  At an 
October 2003 VA examination, the Veteran was diagnosed as 
having degenerative joint disease of the right knee.  The 
Veteran complained of pain and swelling and denied 
instability.  On examination of the right knee there was a 
slight amount of fluid in the joint and the knee was stable 
medially, laterally, anteriorly, and posteriorly.  There was 
pain with manipulation, and the range of motion was 110 
degrees of flexion and 0 degrees of extension.  Repetitive 
motion did not affect the range of motion and there was some 
pain with full flexion.  X-rays did not show arthritic 
changes.

Regarding the evidence obtained since the January 2004 rating 
decision,
at June 2004 VA treatment, the Veteran complained of 
worsening knee pain for several months.  In August 2004, it 
was noted at VA treatment that the Veteran would continue to 
take Naproxen for his knees.  He indicated that his pain had 
worsened in the past year.  September 2004 X-rays from VA 
treatment showed no osseous or articular abnormalities.  No 
fractures or dislocations were seen.  In October 2004, the 
Veteran had a consultation at VA physical therapy for his 
knees at which he was shown exercises and pain relief 
techniques.  He reported at October 2005 treatment that the 
exercises had not helped his right knee.

The Veteran had a VA examination in March 2006 at which he 
reported pain in the right knee with weightbearing and going 
up stairs.  Upon rising in the morning his right knee would 
pop loudly without pain, and he reported some limitation of 
motion and an inability to exercise because of the right 
knee.  The examiner observed that the Veteran had some limp 
with his gait.  He winced from pain when passive motion was 
attempted in the right knee, and there was flexion to 110 
degrees and a loss of extension of 25 degrees.  There was no 
instability of either collateral ligaments, Lachman and 
drawer tests were normal, and McMurray's test was "strongly 
positive."  The examiner diagnosed the Veteran as having 
meniscus derangement of the right knee, and was unable to 
estimate function during a flare-up.  An April 2006 MRI of 
the right knee showed a meniscal tear.  There was no 
diagnosis of right knee arthritis. 

Having reviewed the complete record, the Board finds that new 
and material evidence has not been obtained to reopen the 
claim for service connection for right knee arthritis.  
Although the treatment records and VA examination reports 
obtained since the January 2004 rating decision do constitute 
new evidence in that they were not of record at the time of 
the previous decision, they are not material evidence because 
they do not raise a reasonable possibility of substantiating 
the claim.  Specifically, these reports do not, nor does any 
of the additional evidence submitted in connection with the 
claim to reopen, demonstrate that the Veteran currently has 
right knee arthritis at all, much less of in-service origin.  
None of the new evidence provides competent information to 
link the currently diagnosed meniscal tear to military 
service or any incident that occurred therein.  Additionally, 
the medical evidence does not show that any right knee 
complaints are results of the Veteran's service-connected 
right tibia disability.

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his right knee arthritis is service 
connected.  The medical evidence, however, does not support 
his contentions.  Resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson,492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

Arthritis requires specialized training for a determination 
as to diagnosis and causation and is, therefore, not 
susceptible of lay opinions on etiology.  Consequently, the 
Board cannot reopen the claim based on the Veteran's 
statements alone.  Because the evidence obtained since the 
January 2004 final decision does not support his contentions, 
the Board is left with the finding that the newly obtained 
evidence is not material to the issue at hand.

In summary, the Board finds that the evidence received in 
conjunction with the request to reopen is not new and 
material, and does not serve to reopen the claim for service 
connection for right knee arthritis, to include as secondary 
to the service-connected residuals of a stress fracture of 
the right tibia.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Because the Board has found that the evidence is 
not new and material, no further adjudication of this claim 
is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 
(1991).  Therefore, the appeal is denied with respect to this 
issue.

Service Connection for Left Knee Arthritis

The Veteran contends that he developed left knee arthritis as 
a result of service or his right tibia disability.  
Specifically, the Veteran testified before the Board that he 
did not injure his left knee during service, but that he was 
exposed to damp weather in Vietnam that may have caused him 
to develop arthritis in his left knee decades later 
(transcript pps. 17-19).  Alternatively, the Veteran avers 
that his arthritis is a consequence of an altered gait due to 
his service-connected right tibia stress fracture.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
statements do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay testimony, however, is competent to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
based upon a showing of a continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Effective October 10, 2006, the regulations also provide for 
the award of secondary service connection based on 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
The claims here on appeal were filed prior to the change in 
the regulations and, as such, are not held to the higher 
standard of requiring the showing of a baseline disability 
before VA concedes a possible aggravation.  Therefore, 
establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-
connected disability.

Consistent with the Veteran's testimony, the service 
treatment records do not show complaints, treatment or 
diagnoses related to the Veteran's left knee.  The Veteran 
was discharged from service in 1968 and did not have a 
chronic left knee disability.  He credibly testified before 
the Board that his left knee started bothering him in the 
1990s, over two decades after his discharge from service.

As discussed above, the post-service treatment records 
indicate that at May 2000 treatment the Veteran reported that 
he was doing well except for arthritis in his knees.  At 
September 2003 VA treatment, the Veteran reported that he had 
pain in his knees.  In August 2004, the Veteran reported at 
VA treatment that his knee pain had worsened in the last 
year.  In October 2004, the Veteran had a consultation at VA 
physical therapy for his knees at which he was shown 
exercises and pain relief techniques.

The Veteran underwent VA orthopedic examination in March 2006 
to determine the severity of any residuals of the right 
tibial fracture.  It appears that only the right knee was 
examined and there no findings of disability.  As such, this 
examination report is not reflective of any disability of the 
left knee.

The Veteran underwent another VA orthopedic examination in 
November 2008 and the examiner reviewed the claims file and 
noted that the only indication of degenerative changes of the 
left knee was an October 2005 X-ray that indicated minimal 
bilateral juxta-articular hypertrophy spurring of the 
patella.  The Veteran reported at the VA examination that his 
left knee pain was typically present during periods of damp 
or cold weather and that the left knee sometimes did not feel 
quite right during weightbearing.  He reported no flare-ups 
and no swelling was observed.  The Veteran walked with a 
slight limp on the right and was not using any assistive 
devices.  There was slight varus alignment, normal alignment 
of the tibia, and no evidence of swelling.  Range of motion 
was extension to 0 degrees and flexion to 135 degrees.  There 
was no pain or additional limitation on repetitive motion.  
In addition, there was no tenderness to palpation or 
ligamentous instability.  X-rays of the left knee indicated 
small, posterior osteophyte formations of the patella.  The 
examiner opined that the left knee was without objective 
evidence of impairment, including arthritis.  Since the left 
knee was without objective impairment, the examiner opined 
that there was no left knee condition that was caused or 
aggravated by service or that there was arthritis of the knee 
within a year of service.  In addition, there was not a left 
knee disorder that was deemed to have been caused by or 
aggravated by the service-connected residuals of a stress 
fracture of the right tibia.  The rationale provided by the 
examiner is that there is no left knee arthritis currently 
and, as such, it did not manifest during service, after 
service, as a consequence of service or as a consequence of a 
service-connected disability.

The Board appreciates the Veteran's belief that he has left 
knee arthritis, but is bound by the medical evidence as 
presented in this case.  It is important to point out that 
the presence of a chronic disability at any time during the 
claim process can justify a grant of service connection, even 
where the most recent diagnosis is negative.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  It is also important to 
point out that pain is not in and of itself a disability.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001) (absent a disease or injury incurred during 
service, the basic compensation statutes cannot be 
satisfied).  Thus, after thoroughly reviewing the medical 
evidence in conjunction with the Veteran's testimony that he 
sincerely believes he has a left knee disability, the Board 
finds that there has never been a verified diagnosis of left 
knee arthritis and certainly no evidence of such a disability 
during service, within one year of discharge from service or 
medically related to the Veteran's period of active service 
or his service-connected right tibial fracture.

As noted above, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  As there is no diagnosis of left knee arthritis 
and no indication of a causal connection between the 
Veteran's active service and left knee complaints on a direct 
or secondary to a service-connected disability, arthritis was 
not manifest within a year of service, and there has not been 
a continuity of symptomatology between discharge in 1968 
until treatment was sought in 2000, this claim must be and 
hereby is denied.  

Service Connection for Hypertension

The Veteran contends that he developed hypertension as a 
result of his service-connected diabetes.  He testified 
before the Board that he began taking medication of diabetes 
in May 2007 and at that same time he was given oral 
medication for high blood pressure.  The Veteran also stated 
that he had a high heart rate that was being managed.  The 
Veteran did not testify, nor does he appear to contend, that 
hypertension started during service or within one year of his 
discharge from service in 1968.

Consistent with the Veteran's assertions, the record does not 
indicate that hypertension was manifest during service or 
within a year of service.  At the Veteran's separation 
examination in October 1968, his blood pressure was 122/72.  
There is no indication of any complaints of or treatment for 
high blood pressure for at least over three decades after 
service.

March 2005 VA treatment notes indicate that the Veteran's 
blood pressure was elevated just above the goal of less than 
130/80.  Therefore, the Veteran was started on 
hydrochlorothiazide.  At a December 2006 VA examination, it 
was noted that the Veteran had a history of well-controlled 
hypertension.  He was taking hydrochlorothiazide 25 mg daily 
for high blood pressure and his blood pressure was 120/70.  
The examiner diagnosed essential hypertension.

The Veteran had a VA examination for hypertension in December 
2008.  It was noted that he did not have a history of 
cardiovascular disease such as peripheral vascular disease, 
heart failure, angina, or coronary artery disease.  In 
addition, he had not had symptoms such as chest pain, 
shortness of breath, or syncope, although he did get some 
dizziness when he stood up rapidly.  He had a history of 
tachycardia, for which he had been placed on Atenolol.  He 
was taking Atenolol 50 mg once daily and hydrochlorothiazide 
12.5/lisinopril 10 mg once daily.  The Veteran was also 
taking terazosin 5 mg daily for urination, which was noted to 
also lower blood pressure.  On examination, blood pressure 
while sitting was 124/80 in the right arm and 122/84 in the 
left arm.  Standing it was 110/84 in the right arm.  The 
examiner diagnosed diabetes, type II, and essential 
hypertension and opined that there was no relationship 
between the Veteran's service and his hypertension as there 
was no evidence of hypertension during service or for many 
years after.  The examiner also pointed out that the Veteran 
has a family history of hypertension and, as such, the 
diagnosis was essential hypertension.  Additionally, the 
examiner found that there because there was no evidence of 
significant renal dysfunction that would result in secondary 
hypertension, the Veteran's hypertension, which was described 
as mild, was not secondary to diabetes.  The Board finds this 
rationale sufficient for rating purposes and also 
substantially complies with its April 2008 remand orders.  
See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board appreciates the Veteran's belief that he developed 
hypertension as a result of his diabetes; however, as noted 
above, the diagnosis of a disability and an etiological 
opinion requires medical knowledge which the Veteran does not 
have.  Thus, the Board is left with the uncontroverted 
medical evidence that shows that the Veteran developed 
essential hypertension over three decades after service that 
does not have the characteristics of hypertension caused by 
diabetes.  The Veteran has a family history of hypertension 
and is not found to have hypertension that is due to service 
or service-connected disability.  Because the evidence 
preponderates against the claim of service connection for 
hypertension, to include as secondary to diabetes mellitus, 
type II, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra.

Service Connection for Depression and PTSD

The Veteran avers that he developed a psychiatric disorder as 
a result of experiences during service in Vietnam.  He worked 
as a heavy equipment operator and was exposed to the death of 
others and incoming fire.  The Veteran credibly asserts that 
he feared for his life while serving in Vietnam and continues 
to experience symptoms that he believes were caused by the 
traumatic events encountered during service.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 
Vet. App. 128 (1997).  With respect to the second element, if 
the evidence shows that the veteran did not serve in combat 
with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-
IV), as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that claims for service connection for PTSD encompass 
claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record).

The record does not show that the Veteran participated in 
combat.  His DD Form 214 indicates that his military 
occupational specialty was supply specialist.  He was awarded 
the national defense service medal, Vietnam Campaign Medal, 
Vietnam Service Medal, one overseas bar, and a marksman M-14 
citation.  Therefore, JSRRC research is needed to verify the 
Veteran's alleged in-service stressors.

The Veteran's service personnel records show that he served 
in the Republic of Vietnam from October 1967 to October 1968 
with the 855th General Supply Company.  In January 2005, the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) was able to verify that the 855th General Supply 
Company was located in Long Bin in 1967 and moved to Da Nang 
in February 1968.  Additionally, the 855th Supply Company 
Unit History indicated that the company was located in Long 
Binh when the year began and began the move for Change of 
Station to Da Nang in the beginning of February 1968.  The 
unit arrived in Da Nang on February 15, 1968.  The history 
makes no mention of enemy activity but reports that the unit 
was hit by a typhoon in August, which caused major damage 
throughout the area.  The Daily Staff Journal (DJ) submitted 
by the 10th Transportation Battalion, dated February 20, 
1968, reports an attack on Da Nang that day.  The DJ 
submitted by Da Nang Sub Area Command dated April 3, 1968, 
reports rocket and small arms fire at 0130 hours.  The 
Military Assistance Command, Vietnam Weekly Summary for the 
week ending May 11, 1968, reports that the headquarters at Da 
Nang was shelled on May 5, 1968.  Navy Supply Activity Da 
Nang and 1st Logistical Command also reported shelling at Da 
Nang on May 5, 1968.  Rocket, mortar and small arms fire 
attacks on Da Nang are verified for May 26, September 22, 
September 29, September 30, and October 5, 1968, by Military 
Assistance Command, Vietnam, Navy Supply Activity Da Nang, 
1st Logistical Command and U.S. Army Support Command, Da 
Nang.

Giving the benefit of the doubt to the Veteran, the Board 
finds that his stressor of coming under small arms fire and 
mortar attack at base camp from March to May 1968 has been 
verified.  It is noted that corroboration of every detail is 
not required to satisfy the 38 C.F.R. § 3.304(f) requirement 
that there be credible supporting evidence that the claimed 
stressors actually occurred.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

VA treatment records indicate that the Veteran is diagnosed 
as having depression and PTSD.  In May 2009, the Veteran 
underwent VA examination and was diagnosed as having PTSD and 
a major depressive disorder, recurrent, moderate, and he was 
assigned a global assessment of functioning (GAF) score of 
35.  The examiner opined that the Veteran met the full DSM-IV 
diagnostic criteria for PTSD and that it is more likely than 
not that whatever the label, the diagnosis from VA treatment 
began in and is due to the Veteran's experiences in Vietnam.  
In an examination report addendum, the examiner wrote that he 
thoroughly reviewed the claims file and that he did not have 
any changes to make to his examination report.

Given the evidence as outlined above, including the Veteran's 
credible testimony, the Board finds that he is currently 
diagnosed as having both depression and PTSD as results of 
his service.  Although there was some question as to the 
appropriate diagnosis, there is no question that whether you 
call the disability depression or PTSD, it is a consequence 
of the Veteran's honorable service to his country.  
Consequently, service connection is granted for both 
depression and PTSD.

Increased Evaluation for Diabetes Mellitus, Type II

The Veteran contends that the rating for his diabetes should 
be increased because he now requires the use of medication to 
control it.  He credibly testified before the Board that he 
did not require the use of insulin.  Accordingly, the Veteran 
requested that he be assigned a 20 percent rating for 
diabetes mellitus, type II. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 
505 (2007).

The Veteran is currently assigned a 10 percent rating for 
diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913, which 
provides rating criteria for diabetes mellitus.  
Specifically, diabetes mellitus that is manageable by 
restricted diet only is rated 10 percent disabling.  Diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet, is rated 20 percent 
disabling.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities is rated 40 percent 
disabling.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Note (2) provides that, when diabetes mellitus has 
been conclusively diagnosed, the adjudicator is not to 
request a glucose tolerance test solely for rating purposes.  

September 2003 VA treatment records indicate that the 
Veteran's blood sugar was elevated and that diet and exercise 
were discussed with him.  In January 2004, the Veteran had a 
VA examination for his type II diabetes mellitus and reported 
having been diagnosed in September 2003 and not being on any 
medications for it.  He had required no hospitalizations for 
ketoacidosis or hypoglycemia, had increased thirst and 
polyuria, and had no hypoglycemic symptoms.  The Veteran 
controlled his diet and his weight had decreased.  He was 
diagnosed as having type II diabetes mellitus, diet 
controlled.  

In May 2004, the Veteran reported by telephone that his blood 
sugar had been 59, and that after eating breakfast it was 57.  
He had orange juice with sugar but still felt bad.  His legs 
were tingling and he felt weak.  The Veteran was instructed 
to call 911 immediately if his condition worsened.  Later in 
May 2004, the Veteran reported that he had been having hypo 
and hyperglycemia.  His blood sugars had been ranging from 59 
to 290 and he had been having excessive urination, severe 
headaches, and burning legs and feet.  It was noted at June 
2004 VA treatment that the Veteran was not on any medication 
for diabetes.  In August 2004, it was noted that the 
Veteran's diabetes was controlled with diet.  At October 2005 
VA treatment it was noted that the Veteran's diabetes 
mellitus, type II, was diet controlled and he was given 
written instructions on diabetic nutrition and foot care.  At 
November 2006 VA primary care it was noted that his diabetes 
was controlled by diet.

The Veteran had a VA examination for diabetes mellitus in 
December 2006.  He did not have any symptoms of hyper or 
hypoglycemia or ketoacidosis and had not required 
hospitalization related to them.  His diabetes had been 
controlled with diet alone and he had not been on any 
medications.  His fasting blood sugars were around 125 to 
140.  At November 2006 testing his hemoglobin A1c was 6.2, 
urinalysis was negative, and blood sugar was 110.  The 
Veteran was diagnosed as having type II diabetes, well 
controlled on diet alone.  It was noted that his weight had 
been stable and he had no cardiovascular complaints or 
complications.

May 15, 2007, VA treatment records indicate that the 
Veteran's glucose was 200.  The Veteran stated that he 
continued to "feel bad."  It was noted that he needed 
immediate therapy for his diabetes.  He needed his liver 
enzymes rechecked to ensure that elevation was not continuing 
and it was noted that he would likely start oral medications 
the next week.  On May 18, 2007, the Veteran needed immediate 
therapy for his diabetes.  June 14, 2007, treatment records 
indicate that the Veteran's medications included Glipizide 5 
mg.  The record does not show that the Veteran was taking 
oral medication for his diabetes before this date.  He was 
also taking Atenolol 25 mg for blood pressure.

The Veteran testified at the August 2007 hearing that he 
started taking medications for diabetes in May 2007, and that 
this included medication for high blood pressure because his 
high heart rate contributed to his diabetes.  Consistent with 
the Veteran's testimony, the record does not indicate that he 
has ever used insulin to manage his diabetes.

An evaluation of 20 percent requires the use of insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet.  The treatment records show that in May 2007 
it was determined that the Veteran needed to take oral 
medication for his diabetes, and the Veteran testified that 
he began to take medication in May 2007.  Although the 
treatment records do not document the use of oral 
hypoglycemic agents before June 14, 2007, the Board finds the 
evidence persuasive that the immediate therapy prescribed on 
May 18, 2007, was the use of medication.  Thus, when 
resolving all doubt in the Veteran's favor, the Board finds 
that criteria for the higher 20 percent rating are met as of 
May 18, 2007.  There is no evidence to provide for assignment 
of a rating higher than 10 percent before that date as the 
Veteran maintained some control through diet alone.  
Additionally, there is no evidence to support assignment of a 
rating higher than 20 percent as there is no use of insulin.  
The Board points out again that the Veteran specifically 
requested the assignment of the 20 percent rating based on 
his use of medication.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board concludes 
that referral of this case for extra-schedular consideration 
is not in order because the rating criteria clearly 
contemplate the disability experienced by this Veteran.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for right knee arthritis, to 
include as secondary to the service-connected residuals, 
stress fracture, right tibia, is not reopened and remains 
denied.

Service connection for left knee arthritis, to include as 
secondary to residuals, stress fracture, right tibia, is 
denied.

Service connection for hypertension, to include as secondary 
to diabetes mellitus, type II, is denied.

Service connection for depression is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

Service connection for PTSD is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for diabetes 
mellitus, type II, prior to May 18, 2007, is denied. 

A 20 percent rating for diabetes mellitus, type II, is 
granted as of May 18, 2007, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished by the RO, a timely substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing 
the necessary information.  See 38 C.F.R. § 20.202.  A 
substantive appeal must generally be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the one-year period from date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302.
 
The Board remanded the issues of entitlement to higher 
initial ratings for diabetic neuropathy in April 2008 in 
order for the RO to reconsider the claims based upon the 
Veteran's notice of disagreement filed in November 2005.  If 
the benefits sought could not be granted, the RO was ordered 
to provide the Veteran with a statement of the case and 
provide him with notice of his opportunity to perfect his 
appeal.  Only if the Veteran perfected an appeal by the 
filing of a substantive appeal was the matter to be returned 
to the Board.

In March 2010, the RO issued a supplemental statement of the 
case including the issues of entitlement to higher initial 
ratings for diabetic neuropathy of the lower extremities.  
38 C.F.R. § 19.31(a) specifically states that in no case will 
a supplemental statement of the case be used to announce 
decisions by the agency of original jurisdiction on issues 
not previously addressed in the statement of the case or to 
respond to a notice of disagreement on newly appealed issues 
that were not addressed in the statement of the case.  
Accordingly, the Board cannot find that its April 2008 were 
substantially complied with and the issues must be remanded 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, this matter is REMANDED for the following action:

Issue a Statement of the Case on the issues 
of entitlement to higher initial evaluations 
for diabetic neuropathy of the lower 
extremities if the benefits sought cannot be 
awarded.  Provide the Veteran with 
appropriate notice of his appellate rights.  
If and only if the Veteran perfects his 
appeal after the issuance of Statement of 
the Case are the claims to be returned to 
the Board.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


